UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-7902



JOHN HERMAN PLATH,

                                            Plaintiff - Appellant,

          versus

DAVID BEASLEY, Governor; MICHAEL B. MOORE,
Director, Department of Corrections; SERGEANT
FOSTER; PRIS MACK, Deputy Warden; SERGEANT
JOHNSON,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. G. Ross Anderson, Jr., District
Judge. (CA-95-2985-6-3AK)


Submitted:   May 16, 1996                   Decided:   May 30, 1996

Before RUSSELL, LUTTIG, and WILLIAMS, Circuit Judges.


Affirmed as modified by unpublished per curiam opinion.


John Herman Plath, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's orders dismissing his

42 U.S.C. § 1983 (1988) complaint and denying his motion for recon-

sideration. The district court assessed a filing fee in accordance

with Evans v. Croom, 650 F.2d 521 (4th Cir. 1981), cert. denied,
454 U.S. 1153 (1982), and dismissed the case when Appellant failed

to comply with the fee order. Finding no abuse of discretion, we

affirm the district court's orders. However, we modify the dis-

missal order to reflect that the dismissal is without prejudice. We
deny Appellant's motion for appointment of counsel and grant his

motion to proceed in forma pauperis on appeal. We dispense with
oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                              AFFIRMED AS MODIFIED




                                  2